Citation Nr: 1011126	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for hyperhidrosis of 
both feet with tinea pedis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  In his April 2007 substantive 
appeal, the Veteran requested the scheduling of a Central 
Office hearing in Washington, D.C.  The hearing was scheduled 
to take place in November 2007, however, the Veteran did not 
appear.

This matter was remanded by the Board in October 2008 for 
additional claims development by the RO.  The Board is 
satisfied that the action directed in its remand have been 
met with compliance, and is now prepared to proceed with 
appellate consideration of the issue on appeal.


FINDING OF FACT

The Veteran's hyperhidrosis of both feet with tinea pedis 
affects less than 5 percent of the entire body and less than 
5 percent of exposed areas affected; has not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period; and has not 
rendered the Veteran unable to handle paper or tools because 
of moisture or been unresponsive to therapy.


CONCLUSION OF LAW

The criteria for a compensable evaluation in excess for 
hyperhidrosis of both feet with tinea pedis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.118, 
Diagnostic Codes 7806, 7813, 7832 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings for each distinct period.  
The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.



II.  Analysis

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7813 provides that tinea pedis of the feet must be rated as 
either scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Code 7806), depending on the 
predominant disability.  In this case, because the service-
connected disability does not involve the head, face, or 
neck, and because there is no evidence that it includes 
scars, the criteria of Diagnostic Codes 7800 to 7805 are not 
applicable.

Under Diagnostic Code 7806, a 10 percent rating is assigned 
for dermatitis or eczema that has affected at least 5 
percent, but less than 20 percent, of the entire body; or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or that requires intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is provided for pathology 
that involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected; or that requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is appropriate where dermatitis or eczema has affected 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or; where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 12-
month period.

Diagnostic Code 7832 also provides for disability ratings for 
service-connected hyperhidrosis.  Under the provisions of 
this diagnostic code, hyperhidrosis which does not hinder the 
ability to handle paper or tools after therapy does not 
warrant a compensable rating.  A 30 percent rating is 
warranted where hyperhidrosis has rendered a claimant unable 
to handle paper or tools because of moisture, and is 
unresponsive to therapy.

Following his July 2006 claim, the Veteran underwent a VA 
examination in September 2006.  At that time, he reported 
constant sweating of his feet and pain in his toes with joint 
stiffness.  Despite these reported symptoms, the Veteran 
stated that he had not received any treatment during the 
previous year.  According to the VA examination report, the 
examination revealed few objective findings.  Calluses were 
noted on the Veteran's feet, however, there was no observed 
scarring or other deformities.  No functional limitations, 
including standing, walking, or weightbearing, were noted.  
No sweating of the feet was observed.  Overall, the examiner 
found that there was no evidence of hyperhidrosis or 
athlete's foot.  Based upon these findings, the examiner 
determined that the Veteran's claimed disorder affected zero 
percent of the exposed area affected and zero percent of the 
entire body.

Records relating to VA treatment received by the Veteran from 
October 2005 through November 2007 reflect sporadic 
complaints of pain, mostly in the Veteran's left foot and 
ankle.  In May 2006, the Veteran was diagnosed with a neuroma 
in his left foot between his second and third toes which 
necessitated cortisone and lidocaine injections.  No medical 
opinion relating the Veteran's neuroma to his service-
connected tinea pedis and hyperhidrosis has been given, and 
the Veteran has made no such contention.  At a December 2006 
treatment, a "breakdown" was noted between the Veteran's 
toes of his left foot.  This condition was treated with 
antifungal powder and apparently resolved, as no further 
reference to that condition is made in the subsequent 
records.  In July 2007, the Veteran reported to his VA 
podiatrist that he was asymptomatic.  An August 2007 
treatment record reflects that the Veteran was working at 
that time as a forklift operator on a shift from midnight to 
7:00 a.m.

In accordance with the Board's October 2008 remand, the 
Veteran was scheduled for a VA examination with a 
dermatologist.  Although the Veteran was notified of his 
examination in a July 2009 letter, he did not appear for his 
scheduled examination in August 2009.  Due to an apparent 
administrative error, the Veteran's VA examination was 
rescheduled.  Although notice in that regard was also 
provided to the Veteran in August 2009, he did not appear at 
his rescheduled examination in September 2009.

The evidence does not show that the Veteran's hyperhidrosis 
with tinea pedis has affected at least 5 percent of either 
the entire body or of the exposed area affected.  Although 
the Veteran received cortisone and lidocaine injections, 
these injections were received for treatment of his unrelated 
neuroma.  The treatment records do not indicate that the 
Veteran's service-connected hyperhidrosis with tinea pedis of 
the feet have hindered his ability to manipulate paper or 
tools due to moisture, nor do they demonstrate that the 
Veteran's disorder was unresponsive to therapy.  As noted 
previously, the Veteran's complaints with regard to his 
service-connected disabilities have been sporadic, and few 
objective findings were observed at his September 2006 VA 
examination.  As of August 2007, the Veteran was able to 
maintain employment as a forklift operator.  Accordingly, the 
Veteran is not entitled to a compensable schedular evaluation 
for his service-connected disability under Diagnostic Codes 
7806, 7813, and 7832.

The Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further finds that there is no basis for a 
"staged" rating pursuant to Francisco or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Overall, the evidence does not support the award of a 
compensable evaluation for the Veteran's service-connected 
hyperhidrosis with tinea pedis of both feet.  This appeal is 
denied.  38 C.F.R. §§ 4.3, 4.7.




III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
 
Additionally, in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating for his service-connected hyperhidrosis 
and tinea pedis in an August 2006 notice letter.  This letter 
also notified the Veteran how a disability rating and an 
effective date for the award of benefits is assigned and 
complied with the notice requirements in both Dingess/Hartman 
and Vazquez-Flores I and II.  After the Veteran and his 
representative were afforded opportunity to respond to the 
August 2006 notice identified above, the Veteran's claim was 
adjudicated in an October 2006 rating decision.  Additional 
notice in this regard was also provided to the Veteran in 
corrective-post-remand letters which were mailed in October 
2008, August 2009, and September 2009.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA treatment records have been 
obtained.  He was afforded a VA examination in September 
2006.  As previously discussed, the Veteran did not appear 
for scheduled VA examinations in August and September 2009.  
Pursuant to 38 C.F.R. § 3.655, the Board must decide the 
Veteran's claim based upon the existing record on appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Compensable evaluation for hyperhidrosis of both feet with 
tinea pedis is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


